Citation Nr: 0808041	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  05-09 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral foot 
condition to include pes planus and tendonitis.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to July 
1989. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal on the issue of service connection for a foot 
condition, to include pes planus and tendonitis, is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The veteran contends that his bilateral pes planus, which 
preexisted his military service, was aggravated in service by 
prolonged standing in his job as a cook.

The veteran's service medical records (SMRs) show that he had 
bilateral pes planus at the time of his entry to active duty, 
which was noted as asymptomatic during his entrance physical 
examination.  His SMRs further show that he was treated three 
times in January and February 1987, for foot and ankle pain 
that he reported had been ongoing several months.  The 
veteran did not undergo a separation physical examination.  
Post-service medical records show that the veteran sought 
treatment for his foot condition at a VA facility between 
November 2004 and January 2005.  During this treatment, the 
veteran consistently stated that he experienced foot pain 
which had begun during his military service.  He was 
diagnosed with pes planus symptomatic with associated foot 
strain.

Given that there is evidence that the veteran's preexisting 
condition, which was found to be asymptomatic at enlistment, 
became symptomatic for a time during his military service, 
and that he has consistently reported chronic foot pain which 
began in service, the Board finds that a VA examination is 
warranted in order to clarify whether his foot condition 
increased in severity during or because of his military 
service beyond the natural progression of the condition.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 


Accordingly, the case is REMANDED for the following actions:

1.	Schedule the veteran for an appropriate 
VA examination to determine whether his 
pes planus was permanently aggravated 
by military service.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should 
conduct a thorough examination of the 
feet and ankles and provide a diagnosis 
for any pathology found.  Based on the 
examination and review of the record, 
the examiner must answer the following 
questions:

a)  Did the veteran's bilateral pes 
planus, which was noted to exist 
prior to service, increase in 
severity during service beyond the 
natural progression of the condition?

b)  If the answer is no, for any 
other currently diagnosed foot 
disability, the examiner should 
provide an opinion as to whether it 
is at least as likely as not (a 50 
percent or more likelihood) that any 
disability of the veteran's feet is 
causally related to his service.

2.	Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).






 Department of Veterans Affairs


